As filed with the Securities and Exchange Commission on November 25, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10487 Hotchkis & Wiley Funds (Exact name of registrant as specified in charter) 725 South Figueroa Street, 39th Floor Los Angeles, California 90017-5439 (Address of principal executive offices) (Zip code) Anna Marie Lopez Hotchkis & Wiley Capital Management, LLC 725 South Figueroa Street, 39th Floor Los Angeles, California 90017-5439 (Name and address of agent for service) Copy to: Karin Jagel Flynn, Esq. Joseph M. Mannon, Esq. Vedder Price P.C. 222 North LaSalle Street, 26th Floor Chicago, Illinois60601 (213) 430-1000 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2016 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. Schedule of Investments - September 30, 2015 Hotchkis & Wiley Diversified Value Fund (Unaudited) Shares COMMON STOCKS - 98.91% Held Value CONSUMER DISCRETIONARY - 14.69% Auto Components - 2.23% Johnson Controls, Inc. $ Automobiles - 4.68% General Motors Company Harley-Davidson, Inc. Honda Motor Company Ltd. - ADR Media - 4.58% Comcast Corp. Discovery Communications, Inc. (a) (c) The Interpublic Group of Companies, Inc. Omnicom Group, Inc. Multiline Retail - 1.78% Nordstrom, Inc. Target Corp. Specialty Retail - 1.42% Bed Bath & Beyond, Inc. (a) TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 2.37% Food & Staples Retailing - 1.12% Wal-Mart Stores, Inc. Food Products - 1.25% Bunge Ltd. Kellogg Company TOTAL CONSUMER STAPLES ENERGY - 10.10% Oil, Gas & Consumable Fuels - 10.10% Cobalt International Energy, Inc. (a) Hess Corp. Kosmos Energy Ltd. (a) Marathon Oil Corp. Murphy Oil Corp. Royal Dutch Shell PLC - ADR TOTAL ENERGY FINANCIALS - 28.45% Banks - 15.15% Bank of America Corp. Citigroup, Inc. Citizens Financial Group, Inc. JPMorgan Chase & Company SunTrust Banks, Inc. Wells Fargo & Company Capital Markets - 2.66% The Bank of New York Mellon Corp. The Goldman Sachs Group, Inc. Morgan Stanley State Street Corp. Consumer Finance - 1.92% Capital One Financial Corp. Insurance - 8.72% The Allstate Corp. American International Group, Inc. The Chubb Corp. Unum Group TOTAL FINANCIALS HEALTH CARE - 11.36% Health Care Equipment & Supplies - 2.87% Medtronic PLC Zimmer Biomet Holdings, Inc. Health Care Providers & Services - 3.75% Anthem, Inc. Express Scripts Holding Company (a) Humana, Inc. Pharmaceuticals - 4.74% GlaxoSmithKline PLC - ADR Sanofi - ADR TOTAL HEALTH CARE INDUSTRIALS - 9.50% Aerospace & Defense - 2.78% The Boeing Company Embraer SA - ADR Rockwell Collins, Inc. Electrical Equipment - 0.48% Eaton Corp. PLC Industrial Conglomerates - 0.48% Koninklijke Philips NV Machinery - 5.76% CNH Industrial NV (c) Cummins, Inc. PACCAR, Inc. Parker-Hannifin Corp. Stanley Black & Decker, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 14.30% Communications Equipment - 1.57% Telefonaktiebolaget LM Ericsson - ADR Electronic Equipment, Instruments & Components - 2.87% Corning, Inc. IT Services - 0.77% International Business Machines Corp. Teradata Corp. (a) Semiconductors & Semiconductor Equipment - 0.56% Texas Instruments, Inc. Software - 6.65% Microsoft Corp. Oracle Corp. Technology Hardware, Storage & Peripherals - 1.88% Hewlett-Packard Company TOTAL INFORMATION TECHNOLOGY MATERIALS - 1.01% Containers & Packaging - 0.55% Packaging Corp. of America Paper & Forest Products - 0.46% International Paper Company TOTAL MATERIALS TELECOMMUNICATION SERVICES - 2.15% Wireless Telecommunication Services - 2.15% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 4.98% Electric Utilities - 2.06% PPL Corp. The Southern Company Independent Power and Renewable Electricity Producers - 2.92% Calpine Corp. (a) NRG Energy, Inc. TOTAL UTILITIES Total common stocks (Cost $534,046,549) Total long-term investments (Cost $534,046,549) COLLATERAL FOR SECURITIES ON LOAN - 1.83% Money Market Funds - 1.83% Invesco Government & Agency Portfolio, 0.04%^ Total collateral for securities on loan (Cost $8,566,895) Principal SHORT-TERM INVESTMENTS - 0.09% Amount Time Deposits - 0.09% The Bank of Tokyo-Mitsubishi UFJ, Ltd., 0.03%, 10/01/2015* $ Total short-term investments (Cost $414,043) Total investments - 100.83% (Cost $543,027,487) Liabilities in excess of other assets - (0.83)% ) Net assets - 100.00% $ (a) - Non-income producing security. (c) - All or a portion of this security is on loan. The total market value of securities on loan was $8,320,197. The remaining contractual maturity of all of the securities lending transactions is overnight and continuous. ADR - American Depositary Receipt ^ - Rate shown is the 7-day yield as of September 30, 2015. * - Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors, 24 industry groups, 67 industries and 156 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - September 30, 2015 Hotchkis & Wiley Large Cap Value Fund (Unaudited) Shares COMMON STOCKS - 100.27% Held Value CONSUMER DISCRETIONARY - 13.55% Auto Components - 2.37% Johnson Controls, Inc. $ Automobiles - 4.79% General Motors Company Harley-Davidson, Inc. Honda Motor Company Ltd. - ADR Media - 3.18% Comcast Corp. Discovery Communications, Inc. (a) The Interpublic Group of Companies, Inc. Multiline Retail - 1.50% Target Corp. Specialty Retail - 1.71% Bed Bath & Beyond, Inc. (a) TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 2.66% Food & Staples Retailing - 1.35% Wal-Mart Stores, Inc. Food Products - 0.79% Kellogg Company Tobacco - 0.52% Philip Morris International, Inc. TOTAL CONSUMER STAPLES ENERGY - 9.55% Oil, Gas & Consumable Fuels - 9.55% Hess Corp. Marathon Oil Corp. Murphy Oil Corp. Royal Dutch Shell PLC - ADR (c) TOTAL ENERGY FINANCIALS - 30.06% Banks - 15.38% Bank of America Corp. Citigroup, Inc. Citizens Financial Group, Inc. JPMorgan Chase & Company Wells Fargo & Company Capital Markets - 2.48% The Bank of New York Mellon Corp. The Goldman Sachs Group, Inc. State Street Corp. Consumer Finance - 2.02% Capital One Financial Corp. Insurance - 10.18% The Allstate Corp. American International Group, Inc. The Chubb Corp. Unum Group TOTAL FINANCIALS HEALTH CARE - 11.30% Health Care Equipment & Supplies - 3.40% Medtronic PLC Zimmer Biomet Holdings, Inc. Health Care Providers & Services - 3.03% Anthem, Inc. Humana, Inc. Pharmaceuticals - 4.87% GlaxoSmithKline PLC - ADR Sanofi - ADR TOTAL HEALTH CARE INDUSTRIALS - 9.61% Aerospace & Defense - 1.92% The Boeing Company Embraer SA - ADR Building Products - 0.67% Owens Corning Industrial Conglomerates - 0.48% Koninklijke Philips NV Machinery - 6.14% CNH Industrial NV (c) Cummins, Inc. PACCAR, Inc. Parker-Hannifin Corp. Professional Services - 0.40% ManpowerGroup, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 14.05% Communications Equipment - 1.57% Telefonaktiebolaget LM Ericsson - ADR Electronic Equipment, Instruments & Components - 3.23% Corning, Inc. IT Services - 0.40% International Business Machines Corp. Software - 6.69% Microsoft Corp. Oracle Corp. Technology Hardware, Storage & Peripherals - 2.16% Hewlett-Packard Company TOTAL INFORMATION TECHNOLOGY MATERIALS - 1.29% Containers & Packaging - 0.56% Packaging Corp. of America Paper & Forest Products - 0.73% International Paper Company TOTAL MATERIALS TELECOMMUNICATION SERVICES - 2.63% Wireless Telecommunication Services - 2.63% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 5.57% Electric Utilities - 2.64% PPL Corp. The Southern Company Independent Power and Renewable Electricity Producers - 2.93% Calpine Corp. (a) NRG Energy, Inc. TOTAL UTILITIES Total common stocks (Cost $739,568,582) Total long-term investments (Cost $739,568,582) COLLATERAL FOR SECURITIES ON LOAN - 0.88% Money Market Funds - 0.88% Invesco Government & Agency Portfolio, 0.04%^ Total collateral for securities on loan (Cost $5,492,820) Principal SHORT-TERM INVESTMENTS - 0.06% Amount Time Deposits - 0.06% The Bank of Tokyo-Mitsubishi UFJ, Ltd., 0.03%, 10/01/2015* $ Total short-term investments (Cost $376,680) Total investments - 101.21% (Cost $745,438,082) Liabilities in excess of other assets - (1.21)% ) Net assets - 100.00% $ (a) - Non-income producing security. (c) - All or a portion of this security is on loan. The total market value of securities on loan was $5,260,073. The remaining contractual maturity of all of the securities lending transactions is overnight and continuous. ADR - American Depositary Receipt ^ - Rate shown is the 7-day yield as of September 30, 2015. * - Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors, 24 industry groups, 67 industries and 156 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - September 30, 2015 Hotchkis & Wiley Mid-Cap Value Fund (Unaudited) Shares COMMON STOCKS - 99.29% Held Value CONSUMER DISCRETIONARY - 16.77% Auto Components - 2.97% The Goodyear Tire & Rubber Company $ Household Durables - 1.96% TRI Pointe Group, Inc. (a) Media - 4.67% Discovery Communications, Inc. (a) The Interpublic Group of Companies, Inc. News Corp. Omnicom Group, Inc. Multiline Retail - 1.89% Kohl's Corp. Specialty Retail - 5.28% Bed Bath & Beyond, Inc. (a) Best Buy Company, Inc. Office Depot, Inc. (a) Rent-A-Center, Inc. Staples, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 2.08% Food Products - 2.08% Bunge Ltd. TOTAL CONSUMER STAPLES ENERGY - 13.62% Energy Equipment & Services - 1.07% McDermott International, Inc. (a) Rowan Companies PLC Oil, Gas & Consumable Fuels - 12.55% Cairn Energy PLC (a) (b) (f) Cobalt International Energy, Inc. (a) Comstock Resources, Inc. (b) Hess Corp. Kosmos Energy Ltd. (a) Marathon Oil Corp. Ophir Energy PLC (a) (b) (f) TOTAL ENERGY FINANCIALS - 32.11% Banks - 15.50% CIT Group, Inc. Citizens Financial Group, Inc. Fifth Third Bancorp Popular, Inc. Regions Financial Corp. SunTrust Banks, Inc. Zions Bancorporation Consumer Finance - 0.75% Santander Consumer USA Holdings, Inc. (a) Insurance - 13.07% Alleghany Corp. (a) Brown & Brown, Inc. Enstar Group Ltd. (a) Old Republic International Corp. Unum Group White Mountains Insurance Group Ltd. Willis Group Holdings PLC (c) Real Estate Investment Trusts - 1.52% Corrections Corp. of America The GEO Group, Inc. Thrifts & Mortgage Finance - 1.27% PHH Corp. (a) TOTAL FINANCIALS INDUSTRIALS - 7.85% Aerospace & Defense - 1.07% Embraer SA - ADR Air Freight & Logistics - 2.83% Royal Mail PLC (f) Machinery - 3.15% Allison Transmission Holdings, Inc. Navistar International Corp. (a) (b) (c) Road & Rail - 0.80% Con-way, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 17.31% Communications Equipment - 3.59% ARRIS Group, Inc. (a) Electronic Equipment, Instruments & Components - 8.06% Avnet, Inc. CDW Corp. Corning, Inc. Ingram Micro, Inc. IT Services - 1.03% Teradata Corp. (a) Semiconductors & Semiconductor Equipment - 3.53% Marvell Technology Group Ltd. ON Semiconductor Corp. (a) Software - 1.10% Symantec Corp. Xura, Inc. (a) TOTAL INFORMATION TECHNOLOGY UTILITIES - 9.55% Electric Utilities - 4.83% Great Plains Energy, Inc. PPL Corp. Independent Power and Renewable Electricity Producers - 4.72% Calpine Corp. (a) NRG Energy, Inc. TOTAL UTILITIES Total common stocks (Cost $3,007,805,921) Total long-term investments (Cost $3,007,805,921) COLLATERAL FOR SECURITIES ON LOAN - 2.25% Money Market Funds - 2.25% Invesco Government & Agency Portfolio, 0.04%^ Total collateral for securities on loan (Cost $60,688,831) Principal SHORT-TERM INVESTMENTS - 0.05% Amount Time Deposits - 0.05% Banco Santander SA, 0.03%, 10/01/2015* $ Brown Brothers Harriman & Co., 0.06%, 10/01/2015* GBP
